              Case 5:16-cv-00408-XR Document 117 Filed 05/28/19 Page 1 of 11

                                                                                            Page 1


      NOTICE OF APPEAL TO A COURT OF APPEALS FROM A JUDGEMENT OR
                       ORDER OF A DISTRICT COURRT

           IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                                      DiSTRICT OF TEXAS
                                   File Number 5.1 6-CV-0408
                                                                                  F    I    LE       D
ALTONCRAIN                                       §                                    MAY   28   2019

                                                 §                                               I
                                                                                                        COURT
PLAINTIFF PRO SE,                                §
                                                 §       Notice of                             EPU      CLERK
VS.                                              §
                                                 §
CITY OF SELMA, ETAL                              §



      Notice is hereby given that Plaintiff Pro Se Alton Cram, in the above-named case

hereby appeal to the State of Texas Appeals Court or the United States Court of

Appeals for the   5th   Circuit from a final judgement entered in this action on 2gth day of

April 2019.


      Plaintiff Pro Se would ask to court to review discovery abuse as the Defendants

abused Rule 37(a) 3 (b) (iv)     - Failure to Cooperate in Discovery; Sanctions, (b) Failure
to Comply with a Court Order, (e) Failure to Preserve Electronically Stored Information.

The trial court did not determine if key evidence was spoliated December 19, 2014

minute 4:34-35 in the City of Selma City Hall lobby. The City of Selma et. al. deliberately

withheld key evidence of the Bid exchange between Jose Bustos and Johnny Casias.

Due to Defendants abuse of discovery Plaintiff Pro Se has been deprived of meaningful

ability to show unto the court that the City of Selma Administrators tampered with a bid

process in 2014, depriving Plaintiff Pro Se the right to key discovery evidence in a
            Case 5:16-cv-00408-XR Document 117 Filed 05/28/19 Page 2 of 11

                                                                                      Page 2



bidding process according to posted procedure and the right to participate in an election

process per Texas Election laws in 2017.




   Plaintiff Pro Se notified the City of possible litigation in 2014. The City of Selma

administration was aware of possible litigation and even opened a TML file. The City of

Selma had notice to preserve security video in the City of Selma City Hall December 19,

2014 at 4:34 to 4:35 p.m. as early as December 21, 2014 yet spoliated the video.

In November 15, 2018 depositions, several Defendants admit to seeing the missing

minute of spoliated video yet refused to produce the video even after being ordered to

do so June 29,2017. Seeing what happened on video is they key in this case as you

would be able to see the bid exchange and you would notice that the bid submitted in

error has not been produced during discovery. Plaintiff Pro Se was also excluded from

the spoliated video December 19, 2014 at 4:34 to 4:35 in the Selma City Hall lobby. The

City of Selma has claimed that a Christmas tree obstructed the view of the bid

exchange, but this is a misrepresentation to the court. The City of Selma claimed there

is no audio which would have been helpful, but you need to see the spoliated video to

inquire about what happened in the City of Selma City Hall lobby December 19, 2014 at

4:34 to 4:35 in order to determine this case. The court has admitted they did not review

the video evidence. Therefore,    I   humbly make this appeal for review based on the

Defendants discovery abuse.


    Under 1983, made claims that there was a pattern and practice of issues with the
                 1




City of Selma disregarding Texas Local Government Code and their own Policy. The

City of Selma was made aware of issues with its 2014 bid process and the 2017
              Case 5:16-cv-00408-XR Document 117 Filed 05/28/19 Page 3 of 11

                                                                                             Page 3


election process. Plaintiff       Se brought claims under Monell for neglect, failure to

train, failure to supervise ard failure to investigate after the City of Selma received

complaints of policy and processing issues from the Plaintiff Pro Se in 2014 and 2017.

The City Governing body members and some staff were warned with formal complaints

per Texas Local Government Code in 2014 and 2017. The City of Selma Governing

body and staff took no affirmative action after receiving complaints in 2014 and 2017

and neglected their duty according to Texas local Government Code 22.042, 22.043 in

addition to disregarding auction policies per TLGC 272.001 and 253.008 which led to

harm as described by the trial court.


   In this appeal,   I   am not making any new arguments nor am    I   presenting any new

information. Pro Se, I survived MSJ on some issues 2016-2018. I was appointed

Counsel in 2019, Appointed Counsel was able to get deposition admission on the

record of negligence that I was unable to obtain Pro Se. Unfortunately, Appointed

Counsel also chose to abandon the arguments I made as a Pro Se litigant that

managed to survive MSJ in 2018. After being appointed Counsel           I   was without my

voice. I simply could not persuade appointed Counsel to present the arguments           I




previously made regarding spoliation or pattern and practice issues under Monell.

It is my humble request that the court review the pre- counsel appointment arguments

made by Plaintiff Pro Se are below:



                            SPOLIATION OF KEY VIDEO EVIDENCE


     I   am requesting the court review elements of spoliation. The record indicates the

existence of the spoliated bid exchange between winning bidder Jose Bustos and City
                Case 5:16-cv-00408-XR Document 117 Filed 05/28/19 Page 4 of 11

                                                                                            Page 4


Administrator Johnny Casias yet that spoliated video evidence was and continues to be

deliberately withheld by the Defendants. Do to my inexperience in civil procedure while

I   was Pro Se for years, I ask to court to compel production of spoliated evidence. The

court bench ordered the production of video in the June 29, 2017 status conference.

Prior to the close on discovery, I made several attempts to confer with the Defendants

regarding the spoliated video evidence. To no avail, as a Pro Se litigant,   I   filed several

unsuccessful motions to obtain the key spoliated video evidence needed to prove my

claims in November of 2017. Immediately before and after discovery concluded,           I




motioned the court to compel production of the spoliated video. The court did not rule on

the spoliated evidence until well after discovery was completed.


        Before I was appointed Counsel, I filed motions to compel and for sanctions for not

producing key video evidence some time before the City of Selma filed their 2018 MSJ.

To my limited understanding, the trial court denied the motions to compel and for

sanctions stating, "the Defendant claimed that video the video did not exist'. However,

Counsel for the City of Selma admitted to seeing the spoliated video in a June 29, 2017

status hearing. Inexplicably, after I was appointed Counsel in the Depositions for

    Former City Administrator, Ken Roberts on November 15, 2018 the Defendants

    admitted to the existence and viewing the requested spoliated evidence central to this

case that the Defendants claimed did not exist in 2017. (See Roberts rebuttal

attachments and deposition)


        Before and after I was appointed Counsel, Defendants (Roberts and Counsel

    Frigerio) admitted to seeing the motion activated spoliated video and what happened in

    the City of Selma City Hall lobby December 19, 2014 at 4:34 to 4:35 yet deliberately
             Case 5:16-cv-00408-XR Document 117 Filed 05/28/19 Page 5 of 11

                                                                                       Page 5


withheld this key evidence to deprive me of any meaningful ability to prove my claims of

tampering with the City of Selma 2014 posted bidding process. The spoliated video

interaction captured December 19, 2014 in the City of Selma City Hall lobby at 4:34 to

4:35 would show bid tampering. The City of Selma statements that a Christmas tree

obstructed the view of witnessed bid tampering is a misrepresentation of the facts. Also,

the City of Selma makes statements about audio yet to distinguish that Casias

tampered with the bid process, you simply had to see the spolaited video of the

exchange between Casias and Bustos in the City of Selma City Hall lobby December

19, 2014 at 4:34 to 4:35.


   Plaintiff Pro Se respectfully request the trial court or appeal court to determine if the

City of Selma had a duty to preserve the spoliated video evidence of the bid exchange

between Jose Bustos and City Administrator Johnny Casias along with the appropriate

remedies for spoliation of key video evidence. Three (3) Defendants have admitted to

the existence of the spoliated video evidence that was and is central to the case, yet

Defendants have never produced the missing video even after the Court order the

Defendants to produce in June of 2017.


   The trial court has stated that it has not viewed the video to determine if the video

was spoliated. Lack of review or production of the video has irreparably deprived the

Plaintiff Pro Se of the ability to present claims. I understand that I am not lawyer, but it

does not appear that trial court duly weighed the culpability of the City of Selma et. al,

actions and the prejudice to the nonspoliating party. Plaintiff Pro Se would ask the court

to consider the following:


First, it does not appear that the trial court consider the following:
             Case 5:16-cv-00408-XR Document 117 Filed 05/28/19 Page 6 of 11

                                                                                       Page 6


        "[T]he relevance of the spoliated evidence to key issues in the case,"

        "[T]he harmful effectof the evidence on the spoliating party's case (or,
        conversely, whether he evidence would have been helpful to the nonspoliating
        party's case)," and

        "[W}hether the spoliated evidence was cumulative of other competent evidence
        that may be used instead of the spoliated evidence."

Brookshire brothers 2014 lexis 562, *2o...21(citing Trevino v Ortega, 969 S.W. 2d.950,

954 (Tex.1998)


Second, the Trial Court did not hold a spoliation analysis involving the   twostep judicial
process:

   1. the trial court did not determine, as a question of law, whether a party spoliated
      evidence and,
   2. or if spoliation occurred, nor did the court did not assess an appropriate remedy.

It is unclear that the court attempted to conclude that the City of Selma or a party
spoliated evidence, or find that:

   1.   the City of Selma or spoliating party had a duty to reasonably preserve video of

        the bid exchange between Casias and Bustos in the City of Selma city Hall lobby

        December 19, 2014 at 4:34 to 4:35 that Defendant Roberts, Klearner and

        Frigerio admit to seeing the yet have intentionally withheld.

   2. the City of Selma intentionally or breached duty to preserve or present the key

        video evidence the court had to see to make its decision as to whether the bid

        process was without bias.


   Though Plaintiff Pro Se did not get to see a jury, under the Brookshire

Brothers framework, the court could have but did not determined discovery abuse as

Defendants admit key evidence was deliberately withheld and or spoliated. If spoliation
             Case 5:16-cv-00408-XR Document 117 Filed 05/28/19 Page 7 of 11

                                                                                    Page 7


occurred due to discovery abuse the court could provide a spoliation instruction: (i)

when a spoliating party acted with the specific intent of concealing discoverable

evidence, and (ii) when a party has negligently failed to preserve information and that

negligent failure has irreparably deprived the non-spoliating party of any meaningful

ability to present a claim or defense. Evidence indicates the Defendants clearly abused

the discovery process and intentionally withheld key evidence.


    Based on evidence in the deposition and hearings The City of Selma's actions

appear to be with the intent to conceal discoverable evidence. Spoliation irreparably

deprived me of any meaningful ability to show the court evidence of bid tampering, that

Bustos bid was submitted in error, and was exchanged December 19, 2014 at 4:34 to

4:35 pm in the City of Selma City Hall lobby. Further, the Spolaited video would show

that the winning bid was submitted after the bid deadline of December 19, 2014 5 p.m.

deadline as the winning bid is marked received December 22, 2019 and should not

have been accepted as stated in Former City of Selma Administrator Ken Roberts

November 2018 deposition.


 The Former City of Selma Administrator Ken Roberts has also admitted that Pro Se

Plaintiff bid was the last bid that the City received before the December 19, 2014 bid

deadline and according to the posted procedure. The key spoliated video evidence

would show how Bustos became the winning bidder. (See Ken Roberts Nov. 15, 2018

Deposition statements pg. 25 15-21, pg. 23 24-25, pg. 54 21-25 also see Exhibit A see

Key Witness Former Councilman Jose Silva Affidavits)
              Case 5:16-cv-00408-XR Document 117 Filed 05/28/19 Page 8 of 11

                                                                                         Page 8




                                          1983 Claims


      As a Pro Se Plaintiff 2016 to 2018 I presented arguments under Monell which

survived MSJ. I was appointed Counsel in 2019 after surviving the City of Selma's'

motion for summary judgement.      I   plead feverishly with appointed Counsel to amend

theories and even after my request were made known to Counsel, not all my claims that

previously survived MSJ were presented to the court in the response to the City of

Selma's 2019 MSJ. After several disagreements in legal strategy in 2019,        I   had no

choice but to yield to appointed Counsel if I wanted to get deposition testimony from the

Defendants which I waited three (3) years to get. Sadly, appointed Counsel filed

portions of the response to the City of Selma's MSJ without my review. If you check the

docket you will see my attempts to have Counsel amend some of the response to the

City of Selma et. al. 2019 MSJ.


      As a Pro Se litigant, I did not get to review the 2019 MSJ response before it was

filed. All my 1983 pattern and practice Monell theories that previously survived Selma's

MSJ 2018 were excluded by appointed Counsel.          I   was forced to accept theories of

appointed Counsel in response to the City of Selma's MSJ after years of survival Pro

Se.


      The court pointed out a few 2018 Pro Se arguments that were made that were not

included in the 2019 MSJ response file by appointed counsel. Ironically, the Defendants

November 2018 deposition testimony obtained by appointed counsel corroborated all
             Case 5:16-cv-00408-XR Document 117 Filed 05/28/19 Page 9 of 11

                                                                                       Page 9


pattern and practice of negligence claims made by Plaintiff Pro Se 2016-18. Due to the

Defendants discovery abuse, Plaintiff Pro Se respectfully files this appeal and request a

review of the Monell claims made under 1983 which previously survived MSJ and ask

the court the consider the following cases.


  In case Pembaur v. City of Cincinnat, the Court held that a single decision by an

official with policymaking authority in a given area could constitute official policy and be

attributed to the government itself under certain circumstances. Also, in DePiero v. City

of Macedonia, Brotherton v. Cleveland, in each case, the policy was attributed to the

City for purposes of liability under Section 1983.


     Establishing local government liability under section 1983 involves demonstrating a

failure on the part of the city that causes an underlying constitutional violation to occur.

(See City of Canton v. Harris). Pro Se Plaintiffs expected a fair discovery process

without spoliation. Pro Se Plaintiffs relied on Texas Local Government code and Selma

Policy along with posted bid procedure and instructions in 2014 and the posted election

procedure and instructions in 2017. Constitutional harm was caused due to lack of

Governing body and staff training, failure to supervise and failure to discipline, by the

City of Selma's Governing body and staff inability to adhere to written policy in 2014 and

2017.


   Based on issues raised above the Plaintiff Pro Se respectfully request a review for

Spoliation of evidence 2014-2018. Plaintiff Pro Se also request a review of the 1983

pattern and practice claims under Monell as Pro Se Plaintiff's constitutional rights were

deliberately violated while discovery evidence was being obtained regarding in 2014

and 2017 claims.
               Case 5:16-cv-00408-XR Document 117 Filed 05/28/19 Page 10 of 11

                                                                                     Page 10


        Finally, the trial court may have ignored Defendants abused Rule 37(a) 3 (b) (iv)   -
Failure to Cooperate in Discovery; Sanctions, (b) Failure to Comply with a Court Order,

(e) Failure to Preserve Electronically Stored Information. Defendants deliberately

withheld and spoliated electronically stored information that should have been

preserved in the anticipation or conduct of litigation. The Defendants were bench

ordered to produce the specific video evidence. Defendants admitted seeing key

spolaited evidence of the bid tampering December 19, 2014 at 4:34 to 4:35 in the City of

Selma City Hall lobby. In the face of the bench order, the Defendants disregarded the

June 29, 2017 bench order abused the discovery process in November 2017 and

deprived Plaintiff Pro Se of key evidence needed to prove claims of bid tampering. Prior

to a final judgement the court may have discounted critical spoliation issues the court

needed to resolve so that Plaintiff Pro Se would have an opportunity to prove claims.

(See exhibit A and Exhibit   I,   and Exhibit K already on the docket,)


WHEREFORE PRIMISES CONSIDERED, Plaintiff Pro Se Prays that the appeal court

review final judgement and for such other and further relief.




Respectfully submitted,

Plaintiff Pro Se

Alton   Cram


8528 Alton Blvd

Selma Texas 78154



May 28, 2019
           Case 5:16-cv-00408-XR Document 117 Filed 05/28/19 Page 11 of 11

                                                                          Page 11



                         CERTIFICATE OF SERVICE


I,Alton Cram, Plaintiff pro Se, do here by certify that on the 28th Day of May
2019, certify, a true and correct copy of the foregoing pleading was
      I


forwarded to Charles Frigerio, the attorney for City of Selma EL Al.
(Defendant) by (eMail and certified mail) at the following
address: frigeriolawl 995sbcglobaL net

                               Charles Frigerio
                           111 Soledad Suite 840
                          San Antonio, Texas 78205

Dated: 5-28-2019
                                                            Signature of Plaintiff
